DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 May 2021, in which claims 1 and 11 were amended, has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The subject matter of claims 3 and 13 has already been set forth in preceding claims 1 and 11, respectively.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weis et al. (US 4,610,175) in view of Hillyer et al. (US 2011/0162466), and further supported by Redd et al. (US 6,224,289) and Rinkenbaugh et al. (US 10,513,179).  Weis et al. discloses a combined assembly of a source of rotational energy (transmission #10) and a power take off (#12) that is adapted to be connected to a rotatably driven accessory (has the ability to so perform, via output shaft seen in figures 1, 4), the assembly comprising:
the source of rotational energy (#10) including a mounting surface (surface of transmission housing #16 that surrounds opening #20 and includes bolts holes #22A, 22B; figures 2, 3) and a rotatably driven mechanism (including drive gears #18)
the power take off (#12) including:
a housing (power take off housing seen in figures 1, 4) including a mounting surface (surface of power take off housing including mounting holes #30A, 30B, 30C, 36 and facing adaptor plate assembly #14, 60; figures 5, 6) supported on the mounting surface of the source of rotational energy (#10; figure 1; column 2, line 48-column 4, line 54), the mounting surface of the housing (power take off housing) including an opening (opening surrounding gearing seen in figure 4)
a sealing member (#69; figure 7) engaging the mounting surface of the source of rotational energy (#10) when the housing (power take off housing) is supported thereon (column 4, lines 49-54)
an input mechanism (gearing protruding from opening in power take off housing seen in figure 4) supported within the housing (power take off housing) and including a portion that extends outwardly through the opening from the housing (figure 4) and engages the rotatably driven mechanism (#18) provided within the source of rotational energy (#10) so as to be rotatably driven (via drive gears #18) by the source of rotational energy (#10)
an output mechanism (at least output shaft seen in figures 1, 4) that is rotatably driven by the input mechanism (gearing seen in figure 4) and is adapted to be connected to the rotatably driven accessory (has the ability to so perform)
wherein the housing (power take off housing; figure 4) of the power take off (#12) is supported on a housing of an adaptor (#14, 60) that, in turn, is supported on a housing (#16) of the source of rotational energy (#10), and wherein a sealing member (#69) engages the housing of the adaptor (#14, 60; column 4, lines 49-54; figure 7).
Weis et al. does not disclose the mounting surface of the power take off housing having a groove therein that extends about the opening, and a sealing member disposed within the groove.  Hillyer et al. teaches a mounting surface (mounting surface of air shift unit #30 including O-ring #60; figures 5, 6, 9) of a . 

Claims 1-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallace (US 6,073,502) in view of Hillyer et al. (US 2011/0162466), and further supported by Redd et al. (US 6,224,289) and Rinkenbaugh et al. (US 10,513,179).  Wallace discloses a combined assembly of a source of rotational energy (transmission #33) and a power take off (#27) that is adapted to be connected to a rotatably driven accessory (has the ability to so perform, including hydraulic pump #9, which powers dump bed #3, salt spreader #5, and snow plow #7), the assembly comprising:
the source of rotational energy (#33) including a mounting surface (surface of external wall #39) and a rotatably driven mechanism (including shaft #43, gear #45; figure 2)
the power take off (#27) including:
a housing (#31) including a mounting surface (surface of flange #35) supported on the mounting surface (surface of external wall #39) of the source of rotational energy (#33; figure 2; column 5, lines 11-23), the mounting surface (surface of flange #35) of the housing (#31) including an opening (complementary to opening #37 in external wall #39; figure 2)
a sealing member (gasket #41) engaging the mounting surface (surface of external wall #39) of the source of rotational energy (#33) when the housing (#31) is supported thereon (figure 2; column 5, lines 11-23)
an input mechanism (internal linkages that selectively connect or disconnect transmission gear #45 to output shaft #29, including input cluster gear #65) supported within the housing (#31) and including a portion that extends outwardly through the opening (complementary to opening #37) from the housing and engages the rotatably driven mechanism (gear #45) provided within the source of rotational energy (#33) so as to be rotatably driven by the source of rotational energy (figure 2; column 5, line 11-column 7, line 60)
an output mechanism (output shaft #29) that is rotatably driven by the input mechanism (internal linkages that selectively connect or disconnect transmission gear #45 to output shaft #29, including input cluster gear #65) and is adapted to be connected to the rotatably driven accessory (including hydraulic pump #9, which powers dump bed #3, salt spreader #5, and snow plow #7; has the ability to so perform; column 5, line 11-column 7, line 60).
Wallace does not disclose the mounting surface of the power take off housing having a groove therein that extends about the opening, and a sealing member disposed within the groove.  Hillyer et al. teaches a mounting surface (mounting surface of air shift unit #30 including O-ring #60; figures 5, 6, 9) of a housing (housing of air shift unit #30; figures 3-6, 9) including an opening (central opening) and having a groove (groove receiving O-ring #60; figures 5-7, 9) therein that extends about the opening, and a sealing member (O-ring #60) disposed within the groove in the mounting surface of the housing (housing of air shift unit #30; figures 5-7, 9) and engaging a mounting surface (mounting surface of housing #11) of another housing (#11; figures 3, 4, 9), wherein the groove is generally rectilinear in cross-sectional shape (figure 9), wherein the groove extends about the opening (figures 5-7, 9), wherein the groove extends completely about the opening (figures 5-7, 9), wherein the sealing member (#60) is . 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallace (US 6,073,502) in view of Hillyer et al. (US 2011/0162466), further in view of Weis et al. (US 4,610,175), and further supported by Redd et al. (US 6,224,289) and Rinkenbaugh et al. (US 10,513,179).  Wallace, as modified by Hillyer et al., does not disclose an adaptor.  Weis et al. teaches a combined assembly of a source of rotational energy (transmission #10) and a power take off (#12), as set forth above, wherein the housing (power take off housing; figure 4) of the power take off (#12) is supported on a housing of an adaptor (#14, 60) that, in turn, is supported on a housing (#16) of the source of rotational energy (#10), and wherein a sealing member (#69) engages the housing of the adaptor (#14, 60; column 4, lines 49-54; figure 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Wallace, as modified by Hillyer et al., to include an adaptor, as taught by Weis et al., so as to accommodate the connection of housings with different bolt patterns (discussed throughout Weis et al.).

Response to Arguments
Applicant's arguments filed 11 May 2021 have been fully considered but they are not persuasive.  In regards to Applicant’s assertion that modifying Weis et al. (US 4,610,175) to include a sealing member disposed within a groove as taught by Hillyer et al. (US 2011/0162466) is “made without any support or other factual basis” (see pages 6-7), Examiner points to the rationale provided above, and in the previous office actions, which is fully supported by Hillyer et al.  Specifically, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power take off of Weis et al. to include a sealing member disposed within a groove and .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LAURA FREEDMAN/
Primary Examiner
Art Unit 3616